DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s preliminary amended claim set received 08/14/2019.  Currently, claims 11-20 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method of using the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the double chambered carpule including first and second chambers (claim 19), and the second groove (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,789,670 to Rosenwald.

a container body (2), the container body having a first end (near 4, figure 3) and a second end (near 15, figure 2, 3) opposite the first end, the first end defining a stopper opening (see figure 1, with 10a removed the tube has opening) and the second end having a base (10) with an outlet (end of 15):
a stopper (13) insertable into the container body (2) through the stopper opening (the examiner notes this is capable of being inserted during assembly of the tube) and displaceable in the container body along a longitudinal axis of the container body between the first and second ends (column 2 lines 43-44), a side of the stopper (13a) facing the outlet (end of 15) and the base (10);
a mixing chamber (open space within cylinder between 10 and 13) for receiving the at least two intermixable medicine substances, the mixing chamber delimited by a section (12) of an inner casing surface (11) of the container body (2); and
a mixing element (14) disposed in the mixing chamber (fig. 2-3),
wherein the medicine container is adapted to at least partially discharge (fluid is discharged to analyzer 9a, see figure 1 and column 2 line 55-57) the at least two intermixable medicine substances received in the mixing chamber from the medicine container through the outlet (end of 15) by displacement of the stopper toward the outlet (fig. 2), and

Regarding claim 12, Rosenwald discloses the medicine container according to claim 11, wherein a shape of an outer surface of the stopper in a region of the recess is adapted to a shape of an outer surface of the mixing element (column 3 lines 5-10, figures 2-3) such that when the mixing element maximally reaches over the stopper by the recess no cavity remains (column 3 lines 14-20) between the outer surface of the stopper (13a) in the region of the recess (13b) and the outer surface of the mixing element (outer surface of 14). 
Regarding claim 13, Rosenwald discloses the medicine container according to claim 11, wherein the stopper (14) partially rests on the base (10) in a position thereof (12) at the second end of the container body (fig. 2).
Regarding claim 14, Rosenwald discloses the medicine container according to claim 11, wherein the base includes at least one first groove (15, the groove that ends in the outlet) opening into the outlet (end of 15), wherein at a position of the stopper at the second end of the container body the at least two intermixable medicine substances can be discharged from the medicine container through the outlet at least through the at least one first groove (fig. 1, column 2 line 55-57).
Regarding claim 17, Rosenwald discloses the medicine container according to claim 11, wherein the base is formed with the outlet on a separate base element (plug, 10 is separate from container body, 2) disposed on the container body at the second end of the container body (fig. 2-3).
.
Claim(s) 11, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,326,215 to Sarnoff et al.
Regarding claim 11, Sarnoff discloses a medicine container (Figure 1) for storing and providing at least two intermixable medicine substances (28, 30), the medicine container comprising:
a container body (10), the container body having a first end (near 18) and a second end (near 14) opposite the first end, the first end defining a stopper opening (see figure 1, 18 would be open without stopper and 34 inserted therein) and the second end having a base (14) with an outlet (outlet of 14):
a stopper (20) insertable into the container body through the stopper opening (the stopper is able to be inserted at open end 18) and displaceable in the container body along a longitudinal axis of the container body between the first and second ends (via use of 34), a side of the stopper facing the outlet and the base;
a mixing chamber (within area where 30 is) for receiving the at least two intermixable medicine substances (28, 30), the mixing chamber delimited by a section of an inner casing surface (inner surface of 10) of the container body; and
a mixing element (26) disposed in the mixing chamber,
wherein the medicine container is adapted to at least partially discharge the at least two intermixable medicine substances received in the mixing chamber from the medicine container through the outlet by displacement of the stopper toward the outlet (column 2 lines 7-10), and

Regarding claim 18, Sarnoff discloses the medicine container according to claim 11, wherein the mixing element (26) is spherical (column 1 line 54, element 26 is a ball).
Regarding claim 19, Sarnoff discloses the medicine container according to claim 11, wherein:
the mixing chamber (defined by area of 30) is designed as a first chamber of a medicine container designed as a double-chambered carpule (figure 1),
the stopper (20) separates the mixing chamber from a second chamber (defined by area holding 28) of the medicine container disposed in the container body thereof, the medicine container being designed as a double-chambered carpule (figure 1), and
the second chamber is disposed between the first end of the container body and the side of the stopper facing away from the outlet (figure 1, chamber defined by area holding 28 is between first end near 18 and second face of stopper 20, which is opposite the face holding 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwald in view of US 5,725,500 to Micheler.

Micheler discloses a container for a liquid medicament suspension, with a mixing element (20) disposed therein.  The mixing element may include apertures (34) and peripheral recesses (33) to promote turbulent flow (abstract), thus properly resuspending the suspension contained therein (column 4 line 59-63).  
Before the effective filing date of applicants’ invention, it would have been obvious to one of ordinary skill in the art to provide a second groove on the mixing element in order to promote the proper mixing of the substances therein; a groove on Rosenwalds mixing element would further allow the discharge of the substance through the modified second groove by nature of its positioning at the distal end of the container.  As fluid is discharged, fluid would discharge from the second groove and outlet as claimed.
Regarding claim 16, Rosenwald further discloses wherein a shape of the outer surface (outer surface of 14) of the mixing element (14) is matched to a shape of the base (12 of 10 matches shape of 14) so that, in a position of the stopper at the second end of the container body no cavity remains between the outer surface of the mixing element and the base in an area outside the at least one first and/or second groove. (column 3 lines 16-18)
20 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff in view of WO 84/01510A1 to Verlier.
Regarding claim 20, Sarnoff discloses a method for operating a medicine container according to claim 11 (see rejection of claim 11 under Sarnoff, above), the method comprising:
inserting the stopper into the container body (the examiner notes the stopper is within the container body, therefore the step of “inserting” it has been met at some point during assembly or use) to discharge at least two medicine substances that can be mixed with one another in the mixing chamber of the medicine container from the medicine container through the outlet (column 2 lines 8-10),
wherein the mixing element (26) disposed in the mixing chamber (chamber holding 30) is at least partially received in the recess (24) formed in the side of the stopper (20) facing the outlet (14). See figure 1.
Sarnoff does not disclose displacing the stopper (20) along the longitudinal axis of the container body in a direction of the outlet of the container body located at the second end of the container body; the mixing element at least partially received in the recess (24) by way of the stopper in a position thereof at the second end of the container body.  Sarnoff’s stopper (20) is held against displacement (column 1 lines 60-61).  
Verlier discloses a prefilled syringe (figures 12-16) with first and second chambers (holding 66 and 67) and a stopper (80) with mixing element (82) disposed therein.  Verlier discloses displacing the stopper toward an outlet to displace the mixed substance, the mixing element (82) received in the stopper (figure 15) in a position thereof at the second end of the container body (figure 15).  Before the effective filing date of applicant’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783